           Case 2:19-cr-00898-DLR Document 227 Filed 03/19/21 Page 1 of 8




 1   BASKIN PLC
 2   6263 N. Scottsdale Road, Suite 340
     Scottsdale, Arizona 85250
 3   Telephone No. 602-812-7977
 4   E-mail: alan@baskin.law
             mmilovic@baskin.law
 5   Name and State Bar No.: Alan Baskin #013155
                               Mladen Milovic #035560
 6
     Attorneys for Defendant
 7
                           IN THE UNITED STATES DISTRICT COURT
 8

 9                               FOR THE DISTRICT OF ARIZONA

10   United States of America,                       Case No. CR-19-00898-PHX-DLR(DMF)
11
                                        Plaintiff,   DEFENDANT DAVID ALLEN
12                                                   HARBOUR’S REPLY IN SUPPORT OF
     vs.                                             MOTION TO CONTINUE TRIAL
13                                                   DATE AND ALL REMAINING PRE-
14   David Allen Harbour,                            TRIAL DEADLINES

15                                    Defendant.
                                                     (Expedited Ruling Requested)
16

17

18           The standard for the Court to apply in determining whether to grant a continuance is not
19   whether the request comports with the government’s ever-changing theory of a case, its trial
20   strategy or its trial schedule. Instead, the Court must consider the following: (1) the degree of
21   diligence by the defendant prior to the date the continuance is sought; (2) whether the
22   continuance would serve a useful purpose if granted; (3) whether granting the continuance will
23   cause inconvenience to the court or government; and (4) the amount of prejudice to be suffered
24   by defendant if a continuance is not granted. Armant v. Marquez, 772 F.2d 552, 556 (9th Cir.
25   1985) These factors overwhelmingly favor a continuance.
26           1.    Mr. Harbour Diligently Obtained and Enforced the Subpoenas.
27           Mr. Harbour began seeking third-party discovery ten months before the presently
28
                                              Case 2:19-cr-00898-DLR Document 227 Filed 03/19/21 Page 2 of 8




                                      1
                                          scheduled trial date. Because he encountered reluctant witnesses, he had no choice but to initiate
                                      2
                                          and engage in comprehensive motion practice to enforce the subpoenas, culminating with two
                                      3
                                          hearings before the Court. Mr. Harbour could not have been more diligent, nor could he have
                                      4
                                          predicted such a drawn out and protracted process to enforce the subpoenas. Mr. Harbour’s
                                      5
                                          constitutional rights to counsel and to prepare his defense should not be trampled on by delay
                                      6
                                          caused solely by a victim and its principals, all of whom fought subpoenas for documents
                                      7
                                          critical to his defense.1 Mr. Harbour suspects that the government may also have had a hand in
                                      8
                                          these parties refusing to produce documents responsive thereto as well.
                                      9
                                                 2.     The Court Already Found that the Subpoenaed Documents are Relevant and
                                     10                 Necessary to Mr. Harbour’s Defense.
                                     11          The Court’s ruled that the discovery sought by the subpoenas was relevant [Doc. 198]
6263 N. Scottsdale Road, Suite 340




                                     12
   Scottsdale, Arizona 85250




                                          and ordered it be produced on a rolling basis beginning April 1 [Doc. 219], mere days before
    Telephone 602-812-7977




                                     13
          BASKIN PLC




                                          several case-critical deadlines.   As Mr. Harbour exhaustively explained in the subpoena
                                     14   enforcement proceeding and the motion to continue, the third-party discovery will allow him
                                     15   to refute the government’s dubious allegations in the superseding indictment (“SSI”), and its
                                     16   subsequent inconsistent and amorphous theories of the case. Mr. Harbour cannot do so without
                                     17   more time. The time delay is due to no fault on the part of Mr. Harbour, importantly.
                                     18          The government argues that a continuance is not warranted because Mr. Harbour already
                                     19   received relevant disclosure and that his Rule 17(C) subpoena “is overly broad by seeking
                                     20   information unrelated to the specific allegation in the [SSI] regarding the fraud perpetrated on
                                     21   PAIF.” [Doc. 225 at 1:27-28 and 2:4.] The government further argues that the “documents
                                     22   [Mr. Harbour] is awaiting from the 17(C) subpoenas are of marginal relevance.” [Doc. 225 at
                                     23
                                          1
                                     24      As the parties who objected to the subpoenas, alleged victim PAIF and its associated
                                          principals are responsible for the motion to compel and delay in production of the requested
                                     25   documents. This nullifies the government’s contention that the victims’ rights will be harmed
                                          by a continuance. Further, a victim’s statutory right to proceedings free from unreasonable
                                     26
                                          delay cannot infringe on a defendant’s due process right to prepare a defense, which would be
                                     27   the outcome if the government has its way. See United States v. Turner, 367 F.Supp.2d 319,
                                          334 (E.D.N.Y. 2005); Jordan v. DOJ, 173 F.Supp.2d 44, 53 (S.D.N.Y. 2016).
                                     28
                                                                                          2
                                              Case 2:19-cr-00898-DLR Document 227 Filed 03/19/21 Page 3 of 8




                                      1
                                          4:8-9.] First, it is not for the government to decide what third-party discovery is relevant to Mr.
                                      2
                                          Harbour’s defense. The Court already concluded after exhaustive briefing and two hearings
                                      3
                                          that certain information sought in Mr. Harbour’s Rule 17(C) subpoena must be produced
                                      4
                                          because it is relevant to the charges against him and he could not prepare his defense without
                                      5
                                          production of the information and inspection of the same in advance of trial. [Doc. 198 at 2:19-
                                      6
                                          23.] Not only did the government fail to gather this critical information during its investigation,
                                      7
                                          it seeks to limit Mr. Harbour in the preparation of his defense and second-guesses this Court.
                                      8
                                          Fortunately, the standard for ruling on a motion to continue is not whether a defense is at odds
                                      9
                                          with the government’s view of the facts and evidence. Rather, the Court is bound by “the ends
                                     10
                                          of justice are served” standard found in 18 U.S.C. § 3161(h)(7)(A), which favors a continuance
                                     11
                                          here.
6263 N. Scottsdale Road, Suite 340




                                     12
   Scottsdale, Arizona 85250
    Telephone 602-812-7977




                                                  Second, the “disclosures” Mr. Harbour received from the government related to PAIF,
                                     13
          BASKIN PLC




                                          P.B., A.P., and LJP Consulting, LLC (collectively, the “Witnesses”) are woefully lacking. The
                                     14
                                          government’s response points generally to bates-stamped groups of documents it produced, but
                                     15
                                          tellingly fails to identify even one document, such as a borrowing base spreadsheet, supporting
                                     16
                                          documents for the borrowing base calculations or financial projections countering Mr.
                                     17
                                          Harbour’s claims that he does not have the detailed information sought by the subpoenas. In
                                     18
                                          essence the government seeks to suppress evidence the Court has already found must be
                                     19
                                          produced.
                                     20           Third, the government fails to recognize that the Court held the SSI “lacks certain
                                     21   necessary specifics” and ordered the government to provide a bill of particulars by March 22,
                                     22   2021 that will contain further information regarding Green Circle, PAIF, Canyon Road and
                                     23   other charges in the SSI. [Doc. 222 at 5:1-13.] The bill of particulars will include information
                                     24   that Mr. Harbour, his counsel, and his experts will need to review, analyze, and then assess
                                     25   whether further motion practice and/or third-party subpoenas asking for additional relevant and
                                     26   potentially exculpatory material are necessary.       Mr. Harbour is already lacking pivotal
                                     27

                                     28
                                                                                          3
                                              Case 2:19-cr-00898-DLR Document 227 Filed 03/19/21 Page 4 of 8




                                      1
                                          information and the additional work that will flow from the bill of particulars makes a May trial
                                      2
                                          date even more untenable.
                                      3
                                                 3.     A Continuance Will Not Inconvenience the Court or Government.
                                      4
                                                 But for the prosecutor’s trial schedule, Mr. Harbour would have sought a continuance to
                                      5
                                          the fall of 2021. It is not his fault the prosecutor now has a three-month trial2 beginning in
                                      6
                                          August. The government trivializes Mr. Harbour’s constitutional rights by trying to force him
                                      7
                                          to trial to accommodate the prosecutor’s schedule. The inability to obtain third-party discovery
                                      8
                                          before case-critical deadlines erodes Mr. Harbour’s constitutional right to effective assistance
                                      9
                                          of counsel, and would severely prejudice him. A continuance will not inconvenience the
                                     10
                                          government; instead, it will allow the prosecutor more time to prepare for an all-consuming
                                     11
                                          trial and afford him a year-end holiday break followed by time to prepare for this trial.
6263 N. Scottsdale Road, Suite 340




                                     12
   Scottsdale, Arizona 85250
    Telephone 602-812-7977




                                                 Mr. Harbour is reluctant to comment as to the inconvenience to the Court, as that is not
                                     13
          BASKIN PLC




                                          within his purview. With that said, given the pandemic Mr. Harbour believes it likely the Court
                                     14
                                          has a significant backlog of cases jockeying for trial and can make good use of its calendar in
                                     15
                                          May, particularly given the two-month gap between today and the current trial date. A
                                     16
                                          continuance would alleviate some clutter, with the added likelihood of a trial under far more
                                     17
                                          normal circumstances than in May.
                                     18
                                                 4.     Mr. Harbour Cannot Put on a Defense Without the Subpoenaed Documents.
                                     19
                                                 Denying Mr. Harbour a continuance would deprive him of the opportunity to put on a
                                     20   full and vigorous defense. The government’s allegations related to PAIF boil down to Mr.
                                     21   Harbour manipulating Borrowing Base spreadsheets and misrepresenting financial projections
                                     22   provided to PAIF by altering specific consumer information, such as consumer defaults,
                                     23   payment schedules, and late payments. [Doc. 220 at 3-4.] These serious and complex
                                     24   allegations are not as simple as changing a line item on a document. Defrauding a hedge fund
                                     25   like PAIF would be a sophisticated operation involving many moving parts.
                                     26
                                          2
                                     27     United States v. Lacey, et al., CR-19-0422-001-PHX-SMB, also known as the Backpage
                                          Case.
                                     28
                                                                                          4
                                              Case 2:19-cr-00898-DLR Document 227 Filed 03/19/21 Page 5 of 8




                                      1
                                                 The documents, communications, and consumer information necessary to refute the
                                      2
                                          above allegations will likely number in the tens of thousands. It will require hundreds of hours
                                      3
                                          to review and analyze, making preparation for trial impossible by May 18. Contrary to the
                                      4
                                          government’s conclusory assertions of what is relevant to Mr. Harbour’s defense, the third-
                                      5
                                          party discovery will shed significant light on when, how and on what basis PAIF concluded
                                      6
                                          that the Borrowing Base calculations submitted by Green Circle and allegedly altered by Mr.
                                      7
                                          Harbour were incorrect or misleading.
                                      8
                                                 To refute the allegations regarding the Borrowing Base calculations Mr. Harbour must
                                      9
                                          review the third-party discovery – which should contain Borrowing Bases, financial
                                     10
                                          projections, and critical consumer information – and then reconstruct the Borrowing Bases
                                     11
                                          submitted to PAIF. Only then can he determine what information was submitted to Green
6263 N. Scottsdale Road, Suite 340




                                     12
   Scottsdale, Arizona 85250
    Telephone 602-812-7977




                                          Circle and then PAIF, when that information was sent, what was allegedly altered and how it
                                     13
          BASKIN PLC




                                          was altered.
                                     14
                                                 5.      To Support its Attempt to Deny Mr. Harbour a Defense and Force the Case
                                     15                  to Trial, the Government Yet Again Changes its Theory of the Case on the
                                                         Fly, Contradicts the SSI, and Ignores and Disputes the Court’s Previous
                                     16                  Orders.
                                     17
                                                 Without a temporal limitation the SSI alleges that “[f]rom the beginning of his business
                                     18
                                          arrangement with PAIF, Harbour manipulated the records to his advantage in order to entice
                                     19
                                          PAIF to fund the draw requests.” [Doc. 154 at 9:6-7.] According to the SSI, Mr. Harbour’s
                                     20
                                          fraud included misrepresentations of “financial projections and Monthly Borrowing Base
                                     21
                                          Certificates regarding the financial condition and operations of Green Circle.” [Id. at 9:3-5.]
                                     22
                                          Early in its Response, the government claims it will prove that Mr. Harbour “provided false or
                                     23   misleading information regarding the Borrowing Base information to PAIF in order for them
                                     24   to continuously provide funds to Green Circle from on or about August 2015 through the fall
                                     25   of 2016.” [Doc. 225 at 2:18-21.] None of these allegations suggest a stopping point in August
                                     26   2015; to the contrary they contend that the alleged PAIF scheme started in August 2015.
                                     27

                                     28
                                                                                         5
                                              Case 2:19-cr-00898-DLR Document 227 Filed 03/19/21 Page 6 of 8




                                      1
                                                 When it wishes to force Mr. Harbour to trial, however, the government conveniently
                                      2
                                          pivots, speaks out of both sides of its mouth and argues for the first time that the alleged PAIF
                                      3
                                          fraud “is in relation to a discrete point in time and is relevant to a wire initiated on August 11,
                                      4
                                          2015.” [Doc. 225 at 3:24-26.] It was not for Mr. Harbour to speculate that the government
                                      5
                                          would change its tune after he sought evidence that would reveal flaws in its case. Rather, he
                                      6
                                          was and is entitled to rely on the SSI. Should Mr. Harbour’s review of the subpoenaed
                                      7
                                          documents prove to the contrary, he will file a motion in limine to preclude evidence from after
                                      8
                                          August 11, 2015, which he will fully expect the government not to oppose; if anything it should
                                      9
                                          stipulate. For now, however, Mr. Harbour is entitled to get to the bottom of things, which is
                                     10
                                          exactly what this Court previously ordered.
                                     11
                                                 In addition, to support the PAIF allegations, the government relies entirely on Mr.
6263 N. Scottsdale Road, Suite 340




                                     12
   Scottsdale, Arizona 85250
    Telephone 602-812-7977




                                          Harbour’s assistant L.P’s interview (as opposed to PAIF’s and/or Green Circle’s officers and
                                     13
          BASKIN PLC




                                          principals). L.P.’s proffered testimony is speculative, and not based on any documents, because
                                     14
                                          they have never been produced. In other words, the government’s only evidence for the
                                     15
                                          allegedly fraudulent transfer is L.P.’s hearsay testimony about documents no one has ever seen.
                                     16
                                          Absent the underlying documents, Mr. Harbour cannot test L.P.’s testimony.
                                     17
                                                 Similarly, even if the government intends to introduce a yet-unknown Borrowing Base
                                     18
                                          certificate and supporting documents, along with as-yet disclosed financial projections that
                                     19
                                          allegedly resulted in the $1.1 million PAIF transfer, Mr. Harbour still must obtain the compelled
                                     20   third-party discovery to verify the accuracy or lack thereof and all communications associated
                                     21   with the transfer between PAIF and Green Circle, because PAIF could not have funded the $1.1
                                     22   million to Green Circle who then funded Mr. Harbour’s entity based on a single email and
                                     23   spreadsheet from L.P
                                     24          Last, the government misleadingly states that the PAIF allegations against Mr. Harbour
                                     25   “resulted in a lawsuit filed in Arizona District Court” and cites to FRS GC Corp v. Oak Tree
                                     26   Management LLC, et al., Case No. CV-17-02348-DGC (“FRS”). The implication is that Mr.
                                     27   Harbour would have received the information he seeks in the FRS case. What the government
                                     28
                                                                                          6
                                              Case 2:19-cr-00898-DLR Document 227 Filed 03/19/21 Page 7 of 8




                                      1
                                          left out is that Judge Campbell dismissed the lawsuit after finding that P.B., the control person
                                      2
                                          of PAIF (who is also a felon), collusively invoked the Court’s jurisdiction in bringing the
                                      3
                                          lawsuit. See FRS, Case No. 2:17-cv-02348-DGC, Doc. 67. The parties never reached the merits
                                      4
                                          and Mr. Harbour never got the discovery he now seeks. The government’s attempt to introduce
                                      5
                                          a dismissed civil lawsuit serves no purpose.
                                      6
                                                 6.     The Government Fails to Address Mr. Harbour’s Need for Exculpatory
                                      7                 Subpoenas Related to Canyon Road.
                                      8          The government fails to address, and thereby concedes, Mr. Harbour’s argument that a
                                      9   continuance is warranted to obtain information regarding Canyon Road Holdings, LLC
                                     10   (“Canyon Road”) and the alleged investor-victims that loaned money to it. [Doc. 220 at 7-8.]
                                     11   Because Mr. Harbour had no control over Canyon Road and was not a signer on the bank
6263 N. Scottsdale Road, Suite 340




                                     12
   Scottsdale, Arizona 85250




                                          accounts, he does not have access to any tax returns, bank statements, financial information, or
    Telephone 602-812-7977




                                     13
          BASKIN PLC




                                          communications between the alleged investor-victims and Canyon Road. Mr. Harbour also
                                     14   requires the government’s bill of particulars to more fully understand the allegations against
                                     15   him related to Canyon Road and craft subpoenas to identify specific exculpatory material.
                                     16   Based on the resistance Mr. Harbour encountered in obtaining information pursuant to the third-
                                     17   party subpoenas issued in July 2020, he cannot expect to obtain responsive materials before a
                                     18   May trial date, much less the final exhibit and witness list disclosure deadline.
                                     19                                           CONCLUSION
                                     20          Mr. Harbour diligently sought discovery he needs to put on a defense. Through no fault
                                     21   of his own, that process took 8 months, and even today, two months before trial, he still does
                                     22   not have any documents. None of the government’s arguments alter this reality, or that Mr.
                                     23   Harbour does not know how many he documents he will receive or when the production will
                                     24   conclude. He cannot be ready for trial, nor does the government have any right to speculate
                                     25   and presume to the contrary as a tactic to prevent Mr. Harbour from putting on his defense.
                                     26          Mr. Harbour asks only for an opportunity to receive and review the documents and
                                     27   incorporate in them his defense as he sees fit. He cannot do that, comply with the existing case
                                     28
                                                                                          7
                                              Case 2:19-cr-00898-DLR Document 227 Filed 03/19/21 Page 8 of 8




                                      1
                                          deadlines and be ready for a May trial. Mr. Harbour respectfully requests the Court to continue
                                      2
                                          the trial date currently set for May 18, 2021 until no earlier than January 19, 2022, as it would
                                      3
                                          serve the ends of justice.
                                      4
                                                 RESPECTFULLY SUBMITTED this 19th day of March, 2021.
                                      5

                                      6                                             BASKIN PLC
                                      7

                                      8                                             /s/ Alan Baskin
                                                                                    Alan Baskin
                                      9                                             Mladen Milovic
                                     10                                             6263 N. Scottsdale Rd., Suite 340
                                                                                    Scottsdale, AZ 85250
                                     11                                             Attorneys for Defendant
6263 N. Scottsdale Road, Suite 340




                                     12
   Scottsdale, Arizona 85250
    Telephone 602-812-7977




                                     13
          BASKIN PLC




                                     14

                                     15
                                                                         CERTIFICATE OF SERVICE

                                     16        I hereby certify that on March 19, 2021, I electronically transmitted the attached
                                          document to the Clerk’s Office using the CM/ECF system for filing to:
                                     17

                                     18
                                          Kevin M. Rapp
                                     19   Coleen Schoch
                                          U.S. Attorney’s Office
                                     20
                                          40 N. Central Ave., Suite 1800
                                     21   Phoenix, AZ 85004
                                          Attorneys for Plaintiff
                                     22

                                     23
                                          /s/ Cristina McDonald
                                     24

                                     25

                                     26
                                     27

                                     28
                                                                                         8
